DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/26/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The original specification does not support the range of “about 10%”.  The original specification discloses about 10 wt%, which does not provide full support for the undefined percentage claimed.  


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
s 4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (2012/0149827) in view of Exxon Mobil (Hot melt adhesives using new metallocene propylene performance polymers).
Regarding claim 8:  Hu et al. teach a hot melt adhesive comprising (a) at least about 5 wt% Vistamaxx 6202 [0008-0011, 0022; Example 8], (b) 60 wt% Tackifier and (c) 22.8 wt% plasticizer [Example 8].  Hu et al. teach the claimed adhesive melt viscosity [Example 8; Tables 1A and 1B].  Hu et al. teach that any Vistamaxx polymer can be used in their composition [0022].  It would have been obvious to use the single olefin-based copolymer, Vistamaxx, in Example 8.
The amount of Vistamaxx taught in Hu et al. overlaps the claimed range.
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Hue et al. fail to teach the claimed polymer (a).
However, Exxon Mobil teaches that Vistamaxx 6502 is a Vistamaxx polymer for use in hot melt adhesives that can be used interchangeably with Visamax 6202 (pages 1 and 6).  Vistamaxx 6502 meets the claimed properties as evidenced by instant Table 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Vistamaxx 6502 as taught by Exxon Mobil as the Vistamaxx polymer in Hu et al.  It is a simple substation of one known element for another to obtain predictable results. 

Regarding claim 4:  Hu et al. teach the claimed tackifier [0034; Examples].
Regarding claim 6:  Hu et al. teach paraffin wax [Examples].
Regarding claim 7:  Hu et al. teach 22.8 wt% naphthenic oil [Example 8; Table 1A].


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (2012/0149827) in view of Exxon Mobil (Hot melt adhesives using new metallocene propylene performance polymers).
Hu et al. teach a hot melt adhesive consisting essentially at least about 5 wt% Vistamaxx 6202 [0008-0011, 0022; Example 8], 60 wt% Tackifier and 22.8 wt% plasticizer [Example 8].  Hu et al. teach that the composition includes up to 50wt% of an amorphous poly alpha olefin polymer [claims 5 and 9].  Hu et al. teach an example with 
The amount of Vistamaxx taught in Hu et al. overlaps the claimed range.
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Hue et al. fail to teach the claimed polymer (a).
However, Exxon Mobil teaches that Vistamaxx 6502 is a Vistamaxx polymer for use in hot melt adhesives that can be used interchangeably with Visamax 6202 (pages 1 and 6).  Vistamaxx 6502 meets the claimed properties as evidenced by instant Table 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Vistamaxx 6502 as taught by Exxon Mobil as the Vistamaxx polymer in Hu et al.  It is a simple substation of one known element for another to obtain predictable results. 
Since the composition is the same as claimed it will possess the claimed properties.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 

Declaration
The declaration under 37 CFR 1.132 filed 2/26/2021 is insufficient to overcome the rejections as set forth in the last Office action.
The declaration states that Vistamaxx 6502 provides a sprayable melt adhesive whereas Vistamaxx 6202 does not.  This is not persuasive for the following reasons:
1)  The declaration does not give the full compositions for Sample 1, Comparative Sample A and Comparative Sample E. 
2)  The claims are not commensurate in scope with the data provided.
3)  The Applicant has not demonstrated unexpected results over the closest prior art, which is Hu et al.  
	4) In Table 4, the Comparative Sample had a significantly better static peel holding time, and about the same Aged Bond strength when comparted to Sample 1 and Sample 2.
5)  The results are expected.  This viscosity difference is taught in the disclosure of Exxon Mobil (Hot melt adhesives using new metallocene propylene performance polymers; page 6).  Taal et al. (6,818,093) teach that the appropriate temperature for .  


Response to Arguments
Applicant's arguments filed 2/26/2021 have been fully considered but they are not persuasive. 
The Applicant has cited the data from the declaration, which has been addressed above.
The Applicant has made the argument that claim 16 excludes a polyethylene copolymer.  The Applicant has made the argument that a second ethylene polymer is required in Hu et al.  This is not persuasive because Hu et al. does not require a second ethylene polymer.  Hu et al. is not limited to the examples of the disclosure.
	

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


   /JOHN E USELDING/  Primary Examiner, Art Unit 1763